IN THE
                           TENTH COURT OF APPEALS

                               No. 10-10-00386-CV

NEPTUNE MARINE SERVICES,
                                                          Appellant
v.

CHRISTINA GIBSON,
BEVERLY PEPLINSKI,
AND KRISTIAN FULWOOD,
                                                          Appellees



                           From the 18th District Court
                             Johnson County, Texas
                           Trial Court No. C200800391


                       MEMORANDUM OPINION


      Appellant, Neptune Marine Services, and Appellees, Christina Gibson, Beverly

Peplinski, and Kristina Fullwood have filed a joint motion to dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(2). The parties have entered into a settlement agreement and no

longer wish to pursue the appeal. Dismissal of this appeal would not prevent a party

from seeking relief to which it would otherwise be entitled. The motion is granted, and

the appeal is dismissed.
                                        AL SCOGGINS
                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed April 20, 2011
[CV06]




Neptune Marine Services v. Gibson                     Page 2